Exhibit 10.14

TWELFTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

Entegris, Inc., a Delaware corporation, has heretofore established and maintains
a profit sharing plan (the “Plan”) which, in most recent amended and restated
form, is embodied in a document effective August 5, 2005, and entitled
“ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN (2005 Restatement),” as
amended by eleven (collectively, the “Plan Statement”). The Plan Statement is
hereby further amended in the following respects:

1. PPA-NOTICE REGARDING CONSEQUENCES OF FAILING TO DEFER RECEIPT OF
DISTRIBUTION. Effective for all distribution made on or after January 1, 2007,
Section 7.5.1 of the Plan Statement shall be amended by adding the following
sentence after the first sentence of such Section:

For all notices given in Plan Years beginning on or after January 1, 2007, such
notification shall also include a description of the consequences of failing to
defer receipt of a distribution.

2. PPA-NONSPOUSE BENEFICIARY ROLLOVERS AND AFTER-TAX CONTRIBUTIONS AND ROTH
CONTRIBUTIONS. Effective for all benefit payments commencing on or after
January 1, 2007, Section 7.5.2 of the Plan Statement shall be amended by
deleting the last sentence Section 7.5.2(b) without replacement and by adding
thereto the following new paragraphs (d) and (e):

 

  (d) After-Tax Contributions and Roth Contributions. To the extent a
distribution consists in part of after-tax employee contributions which are not
includible in gross income, such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or 408(b)
of the Code, or to a qualified trust described in section 401(a) of the Code or
to an annuity contract described in section 403(b) of the Code, if such trust or
contract provides for separate accounting for the portion of such distribution
which is includible in gross income and the portion of such distribution which
is not so includible. To the extent a distribution consists of Roth
contributions, such portion may be transferred only to a Roth IRA described in
section 408A of the Code, or to another designated Roth account described in
section 402A of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

  (e)

Special Rule For Nonspouse Beneficiaries. A distributee who is a Beneficiary and
who is not the surviving spouse of a Participant or an alternate payee may
elect, at the time and the manner prescribed by the



--------------------------------------------------------------------------------

 

Committee, to have all or any portion of such distributee’s benefit paid
directly in a trustee-to-trustee transfer to an individual retirement account or
annuity described in sections 408(a) or (b) of the Code, which is treated as an
inherited individual retirement account or annuity within the meaning of
section 408(d)(3)(C) of the Code. Any distribution to a nonspouse Beneficiary
which is payable prior to January 1, 2010, shall not be subject to the direct
rollover requirements of section 401(a)(31) of the Code and the notice
requirements of section 402(f) of the Code. Any distribution to a nonspouse
Beneficiary which is payable on or after January 1, 2010, shall be subject to
the direct rollover requirements of section 401(a)(31) of the Code and the
notice requirements of section 402(f) of the Code.

3. PPA-ROLLOVER TO ROTH IRA. Effective for all benefit payments commencing on or
after January 1, 2008, Section 7.5.2 of the Plan Statement shall be amended by
adding the following new paragraph (f):

 

  (f) Qualified Rollover Contribution to Roth IRA. A distributee may elect to
have all or a portion of an eligible rollover distribution rolled over to a Roth
IRA described in section 408A of the Code. However, for distributions made
before January 1, 2010, the distributee shall not be eligible to make a
qualified rollover contribution to a Roth IRA if the distributee’s adjusted
gross income exceeds One Hundred Thousand Dollars ($100,000) or the distributee
is a married individual filing a separate return.

4. PPA-TOP HEAVY PROVISION. Effective for Plan Years beginning on or after
January 1, 2008, Section 1.10(j) of Appendix B to the Plan Statement shall be
amended to read in full as follows:

 

  (j) A plan shall not be a top heavy plan if it consists solely of (i) a cash
or deferred arrangement which meets the requirements of section 401(k)(12) or
section 401(k)(13) of the Code, and (ii) matching contributions which meet the
requirements of section 401(m)(11) or section 401(m)(12) of the Code. If, but
for the preceding sentence, a plan would be treated as a top heavy plan because
it is a member of an aggregation group which is a top heavy group, contributions
under the Plan may be taken into account in determining whether any other plan
in the group meets the requirements of Section 3.3.

 

-2-



--------------------------------------------------------------------------------

5. SAFE HARBOR PLAN FOR 2010. Effective for Plan Years beginning on or after
January 1, 2010, Section 2 of Appendix D to the Plan Statement shall be amended
as follows:

SECTION 2

SECTION 401(k) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(k) of the
Code using the alternative method set forth in section 401(k)(12) of the Code.

6. SAFE HARBOR PLAN FOR 2010. Effective for Plan Years beginning on or after
January 1, 2010, Section 3 of Appendix D to the Plan Statement shall be amended
as follows:

SECTION 3

SECTION 401(m) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(m) of the
Code using the alternative method set forth in section 401(m)(11) of the Code.

7. PPA-NOTICE REGARDING CONSEQUENCES OF FAILING TO DEFER RECEIPT OF
DISTRIBUTION. Effective for all distribution made on or after January 1, 2007,
Section 4.1 of Appendix E to the Plan Statement shall be amended by adding the
following sentence after the first sentence of such Section:

For all notices given in Plan Years beginning on or after January 1, 2007, such
notification shall also include a description of the consequences of failing to
defer receipt of a distribution.

8. INTEREST RATE ON LOANS. Effective for loans made on or after February 1,
2010, Section 7.6.6(b) of the Plan Statement shall be amended to read in full as
follows:

 

  (b) Interest Rate. The interest rate on any loan shall be equal to the prime
rate (the base rate on corporate loans at large United States money center
commercial banks) as reported by Reuters or any comparable successor rate so
reported on the first business day of the calendar month in which the loan is
granted plus one percent (1%).

9. RECOGNIZED COMPENSATION. Effective for clarifying the Principal Sponsor’s
interpretation of the definition of Recognized Compensation, Section 1.1.32(b)
of the Plan Statement shall be amended to read as follows:

 

  (b)

Excluded Items. In determining a Participant’s Recognized Compensation there
shall be excluded all of the following: (i) reimbursements or other expense
allowances (including all living and other expenses paid on account of the
Participant being on foreign assignment), (ii) welfare and fringe benefits (both
cash and noncash)

 

-3-



--------------------------------------------------------------------------------

 

including third-party sick pay (i.e., short-term and long-term disability
insurance benefits), income imputed from insurance coverages and premiums,
employee discounts and other similar amounts, payments for vacation or sick
leave accrued but not taken, final payments on account of termination of
employment (i.e., severance payments), except that final payments on account of
settlement for accrued but unused paid time off shall be taken into account in
determining a Participant’s Recognized Compensation, (iii) moving expenses,
(iv) deferred compensation (both when deferred and when received), and
(v) stock-based compensation of any kind, including, but not limited to, amounts
realized from the exercise of a non-qualified stock option or restricted stock
held by an employee that becomes freely transferable or is no longer subject to
a substantial risk of forfeiture.

10. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

-4-